LECHE, J.
The Peytavin Sugar Plantation adjoins the town of Donaldsonville, which at one time formed its western *506boundary. In the year 1914, the South Louisiana Fair Association acquired a tract of land theretofore forming part of said plantation, in the shape of a parallelogram, approximately 1080 feet by 568 feet, along its western boundary. In the year 1916, the South Louisiana Fair Association acquired two other tracts adjoining the land which it already owned and also formerly part of the Peytavin plantation. In the year 1917, at the request of the owners, a survey was made of the Peytavin plantation by J. S. Webb, C. E., in the making of which two other additional strips in the shape of two small parallelograms adjoining the land already acquired by the South Louisiana Fair Association were ordered by the owners to be excluded from the limits of the said plantation, for the reason that these strips had been verbally sold to the South Louisiana Fair Association. The latter two small parallelograms were contiguous to land already deeded to the South Louisiana Fair Association and were excluded from the limits of the Peytavin plantation for the above stated reason, though no formal transfer in writing had, at that time, been made to the South Louisiana Fair Association.
The defendants acquired the Peytavin plantation on March 13, 1920, and the South Louisiana Fair Association received a written title or sale on February 9, 1923, ■ of the two small parallelograms, excluded from the limits of the Peytavin plantation in the Webb survey of 1917.
In the present suit, the South Louisiana Fair Association, alleging that defendants are in possession of part of the property which it acquired, as shown by Notarial Act of February 9, 1923, prays to be recognized as owner thereof.
Defendant’s title describes the Peytavin plantation in accordance with the delineation contained in the map made by Webb in 1917, and the pertinent part of that description in regard to the western boundary of said plantation, reads as follows:
“Thence in a northerly and easterly direction around the property of the South Louisiana Fair Association” * * * “all being more fully shown by a map of James S. Webb, Civil Engineer, which is annexed to and made part of an act of sale” to defendants’ authors.
The conveyance records of the parish of Ascension at that time, March 13, 1920, did not show the two strips of land as being the property of the South Louisiana Fair Association, but the map made by Webb did show these strips as already being the property, as they were in point of fact, of the South Louisiana Fair Association, and therein lies the reason for the present litigation.
There is an apparent conflict between the description construed in connection with the conveyance record and that shown by the lines on the map of survey by Webb in 1917, and the single question involved, is which should control. That question, in our opinion, has passed the stage of uncertainty and is now settled by the decisions in Canal Bank vs. Copeland, 6 La. 548; Gray vs. Coco, 113 La. 33, 36 So. 878; Perry vs. Board of Commissioners, 132 La. 428, 61 South. 511; Werk vs. Leland University, 155 L. 991, 99 South. 716. The diagram or map referred to controls the description.
What the defendants bought in 1920 was not the lands which may originally have constituted the Peytavin plantation, but only the lands contained within the limits as defined and designated in the Webb map of 1917. The District Judge was of that opinion, and we agree with him.
Judgment affirmed.
*507Elliott, J., dissents for written reason attached.